 

Loan No. RI0992T01A

 

 

REVOLVING TERM LOAN SUPPLEMENT

 

 

THIS SUPPLEMENT to the Master Loan Agreement dated July 26, 2011 (the “MLA”), is
entered into as of _______________________, 2014 between CoBANK, ACB (“CoBank”)
and U.S. PREMIUM BEEF, LLC, Kansas City, Missouri (the “Company”), and amends
and restates the Supplement dated July 26, 2011 and numbered RI0992T01.

 

SECTION 1. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to exceed
$5,000,000.00 at any one time outstanding (the “Commitment”). Within the limits
of the Commitment, the Company may borrow, repay and reborrow.

 

SECTION 2. Purpose. The purpose of the Commitment is to provide working capital
to the Company.

 

SECTION 3. Term. The term of the Commitment shall be from the date hereof, up to
and including June 30, 2017, or such later date as CoBank may, in its sole
discretion, authorize in writing.

 

SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:

 

(A)        CoBank Base Rate. At a rate per annum equal at all times to the rate
of interest then charged on the Base Rate Option (as defined in that certain
Second Amended and Restated Credit Agreement dated September 26, 2013, by and
among National Beef Packing Company, LLC, various guarantors, issuers, and
lenders, as the same may be amended from time to time (the "National Beef Credit
Agreement")) under the National Beef Credit Agreement.

 

(B)        LIBOR. At a fixed rate per annum equal to the rate of interest then
charged on the LIBOR Rate Option (as defined in the National Beef Credit
Agreement) under the National Beef Credit Agreement. Under this option: (1)
rates may be fixed for "Interest Periods" (as hereinafter defined) of 1, 2, 3,
6, or 12 months, as selected by the Company; (2) amounts may be fixed in
increments of $25,000.00 or multiples thereof; (3) the maximum number of fixes
in place at any one time shall be ten; and (4) rates may only be fixed on a
"Banking Day" (as hereinafter defined) on three Banking Days’ prior written
notice. For purposes hereof: (a) "LIBOR" shall mean the rate (rounded upward to
the nearest sixteenth and adjusted for reserves required on “Eurocurrency
Liabilities” [as hereinafter defined] for banks subject to “FRB Regulation D”
[as herein defined] or required by any other federal law or regulation) reported
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company, by Bloomberg
Information Services (or any successor or substitute service providing rate
quotations comparable to those currently provided by such service, as determined
by CoBank from time to time, for the purpose of providing quotations of interest
rates applicable to dollar deposits in the London interbank market); (b)
"Banking Day" shall mean a day on which CoBank is open for business, dealings in
U.S. dollar deposits are being carried out in the London interbank market, and
banks are open for business in New York City and London, England; (c) "Interest
Period" shall mean a period commencing on the date this option is to take effect
and ending on the numerically corresponding day in the next calendar month or
the month that is 2, 3, 6, or 12 months thereafter, as the case may be;
provided, however, that: (i) in the event such ending day is not a Banking Day,
such period shall be extended to the next Banking Day unless such next Banking
Day falls in the next calendar month, in which case it shall end on the
preceding Banking Day; and (ii) if there is no numerically corresponding day in
the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Revolving Term Loan Supplement RI0992T01A

-2-

U.S. PREMIUM BEEF, LLC

Kansas City, Missouri

 

 

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by CoBank not later than 12:00 Noon Company's local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
CoBank’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable quarterly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at CoBank’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

 

If the National Beef Credit Agreement terminates for any reason, the interest
rates under Sections 4(A) and 4(B) above shall equal the last interest rates
charged on the Base Rate Option and LIBOR Rate Option (as defined in the
National Beef Credit Agreement), as the case may be, immediately prior to such
termination.

 

SECTION 5. Promissory Note. The Company promises to repay the loans that are
outstanding at the time the Commitment expires on June 30, 2017. If any
installment due date is not a day on which CoBank is open for business, then
such payment shall be made on the next day on which CoBank is open for business.
In addition to the above, the Company promises to pay interest on the unpaid
principal balance hereof at the times and in accordance with the provisions set
forth in Section 4 hereof. This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.

 

SECTION 6. Security. The Company’s obligations hereunder and, to the extent
related hereto, under the MLA, shall be secured as provided in the Security
Section of the MLA.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Revolving Term Loan Supplement RI0992T01A

-3-

U.S. PREMIUM BEEF, LLC

Kansas City, Missouri

 

 

 

SECTION 7. Amendment Fee. In consideration of the amendment, the Company agrees
to pay to CoBank on the execution hereof a fee in the amount of $5,000.00.

 

SECTION 8. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.25% per annum (calculated on a 360-day basis),
payable quarterly in arrears by the 20th day following each calendar quarter.
Such fee shall be payable for each quarter (or portion thereof) occurring during
the original or any extended term of the Commitment.

 

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

U.S. PREMIUM BEEF, LLC

By:

 

By:

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 